DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 12/17/21, has been entered. Claims 1-3, 6, 15-19, 22-26, 29-30, and 32-35 are pending with claims 5, 7-14, 20-21, and 27-28 being previously cancelled, claims 4 and 31 being currently cancelled,  and claims 34-35 being currently added. 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6, 22, 29-30, 32, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stacy et al. (US 20120255775).
Regarding claims 1 and 22: Stacy discloses a method for automated control of a collar operation of a mobile drilling machine 10 using a drill bit 32 mounted on a drill string 20 comprising automatically initiating rotation of the drill bit at a rotation speed based on collar settings including at least a set collar depth; and automatically feeding  continuing to automatically feed and retract the drill bit to increase a depth of the initial hole by the predetermined reaming increment until the set collar depth is reached Regarding claims 4 and 31: Stacy discloses continuing to feed the drill bit and retract the drill bit by the predetermined reaming increments until the collar depth is reached (Fig. 6; [0080], [0082], [0086]-[0088]). Stacy discloses a mobile drilling machine 10 comprising a mast 18 including a mast frame, a rotary head 22, 24 movably mounted on the mast frame, the rotary head controllable to rotate a drill bit 32 mounted on a drill string 20 at a rotation speed, that the rotary head is further controllable to move up and down the mast frame to feed the drill bit at a feed speed, a controller 30 configured to automatically initiate rotation of the drill bit at a rotation speed based on collar settings for a collar operation, and automatically feed the drill bit at a feed rate to form an initial hole at a predetermined reaming increment (Fig. 1; [0031], [0032], [0059], [0061], [0071], [0093]).
Regarding claims 2 and 29: Stacy discloses automatically retracting the drill bit from the initial hole when the predetermined reaming increment is achieved but prior to reaching the set collar depth (Fig. 6; [0080], [0082]). 
Regarding claims 3 and 30: Stacy discloses that the predetermined reaming increment is a first increment to a first hole depth, that after automatically retracting the drill bit from the initial hole, automatically feeding the drill bit at a second increment to a second hole depth, that the second hold depth is greater than the first hole depth, but 
Regarding claims 6 and 32: Stacy discloses automatically retracting the drill bit when the set collar depth is achieved, automatically increasing the rotation speed of the drill bit for the drilling operation, and automatically feeding the drill bit at an increased feed rate for the drilling operation (Fig. 6, 9, 10; [0086], [0087], [0089]). 
Regarding claims 34-35: Stacy discloses monitoring values of multiple drill bit inputs over a predetermined sample depth region during the collar operation and ending the collar operation prior to the set collar depth when any of the monitored values change by a predetermined threshold beyond the predetermined sample depth region (Fig. 1, 3-6, 9, 10; [0039], [0041], [0043], [0067], [0076], [0082], [0086], [0087], [0089]). 
Allowable Subject Matter
Claim 33 is allowed.
Claims 15-19 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicants’ amendments and arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicants’ argue that Stacy is silent as to automatically feeding and retracting the drill bit to form an initial hole at a predetermined reaming increment that is less than the set collar depth and continuing to automatically feed and retract the drill bit to increase a depth of the initial hole by the predetermined reaming increment until the set 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/4/2022